Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 11, 2018

                                          No. 04-18-00446-CV

    IN RE PHOENIX SERVICES, LLC; Pruitt’s Fract Tanks, LLC; and Jose Jaime Jacquez

                                    Original Mandamus Proceeding1


                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice2
                 Irene Rios, Justice

       The Real Party in Interest Unopposed Motion for Extension of Time to File Response is
hereby GRANTED. Time is extended to August 27, 2018.


           It is so ORDERED on July 27, 2018.

                                                           PER CURIAM




           ATTESTED TO: ___________________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 17-01-33870-MCV, styled Fernando Martinez and Jose Javier Cisneros
v. Phoenix Services, LLC,, et al., pending in the 293rd Judicial District Court, Maverick County, Texas, the
Honorable Gloria Saldana presiding.